J-S06012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW EARLY                              :
                                               :
                       Appellant               :   No. 1122 EDA 2021


         Appeal from the Judgment of Sentence Entered May 5, 2021,
            in the Court of Common Pleas of Montgomery County,
            Criminal Division at No(s): CP-46-CR-0000733-2010.


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KUNSELMAN, J.:                               FILED MAY 23, 2022

       Matthew Early appeals from the judgment of sentence entered following

revocation of his parole and probation. After careful review, we affirm in part

and vacate in part.

       On March 20, 2014, Early pled guilty to one count of retail theft.1 The

court sentenced Early to time served to 12 months’ incarceration followed by

a consecutive sentence of three years’ probation.

       While serving that sentence, Early violated his probation. On November

19, 2018, the court revoked his probation and resentenced him to time served

to 12 months’ incarceration plus a consecutive two-year period of probation.

Subsequently, Early was paroled.

____________________________________________


1 We note that Early’s plea and sentence arose out of an incident that occurred
in 2010.
J-S06012-22



        While serving the probationary term of his November 19, 2018,

sentence, Early violated his probation again.        On April 2, 2020, the court

revoked his probation and resentenced him to time served (from 1/16/2020)

to 12 months’ incarceration. Early was paroled shortly thereafter.

        A few months later, in August 2020, while still on parole for the April 2,

2020, sentence, Early was arrested in Philadelphia on multiple charges,

including possession of a firearm prohibited, burglary, theft by unlawful

taking, receiving stolen property, criminal trespass, conspiracy, firearms not

to be carried without a license, corruption of minors, carrying firearms on

public streets, and criminal mischief.2          The trial court summarized the

circumstances surrounding Early’s arrest for these offenses as follows:

        [On August 7, 2020,] Officer Rajkowski was on patrol at
        approximately 4:51 a.m. when [he] saw two men suddenly run
        from a parked Chrysler Town and Country minivan as they spotted
        his police car. Officer Rajkowski caught and detained one of the
        men, [Early]. The [officer] also found [Early’s] son, then fourteen
        years old, in the minivan. The van was full of movable property,
        including computer equipment, rifles and shotguns.           Officer
        Rajkowski looked around and noticed damage to the front door of
        a doctor's office at the corner where the van was parked. The
        officer was able to walk inside the doctor's office, which supports
        an inference that the damage was such that it enabled entry to
        what one would expect (given that it was nighttime in densely
        populated area) to have been a locked building. [Early] was not
        in possession of a key to the building. The area immediately inside
        the doorway, which appeared to be the waiting room for the
        doctor's patients, was cluttered with movable property, and the
        rooms upstairs had been ransacked. Photographs taken later in
        the investigation showed computer equipment in the van and a


____________________________________________


2   Ultimately these criminal charges were withdrawn.

                                           -2-
J-S06012-22


      pump-action shotgun, a bolt-action rifle and three swords resting
      on the furniture in the waiting room.

Trial Court Opinion, 7/26/21, at 2-3 (citations omitted).

      Based on these charges, the Montgomery County Adult Probation and

Parole Office issued a notice of violation dated August 11, 2020.       Multiple

technical violations were listed also.

      Following a hearing on May 5, 2021, the court found that Early violated

his parole and probation.     As a result, the court revoked his parole and

probation, and imposed a new sentence of 10 to 24 months’ incarceration in

a state facility, to commence from his commitment date of August 11, 2020.

      Early filed this timely appeal.      Early and the court complied with

Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Early challenges the court’s revocation of his parole and

probation and resulting sentence. For ease of disposition, we have restated

and reordered his issues as follows:

      I.     Whether the court erred in anticipatorily revoking his
             sentence of probation when Early was still on parole at the
             time of his alleged violations and had not yet begun serving
             his probationary term.

      II.    Whether the evidence was insufficient to establish a parole
             violation since the Commonwealth failed to present
             evidence of the actual terms and conditions of Early’s parole
             or the violation of a specific condition of his parole as
             required by Commonwealth v. Koger, 255 A.3d 1255 (Pa.
             Super. 2021), appeal granted, 2022 WL 1014268 (Pa. April
             5, 2022), or evidence of a new crime.

      III.   Whether the court erred in permitting the introduction of
             hearsay testimony to establish Early’s permission to be on
             the property and ownership of the property thereby

                                         -3-
J-S06012-22


              violating Early’s right to due process and his right to
              confrontation.

       IV.    Whether the court erroneously revoked Early’s parole and
              imposed an illegal sentence since the Commonwealth failed
              to establish a violation.

See Early’s Brief at 5-7.

       In the first issue, Early claims that the court erred finding that he

violated his probation, revoking his probation, and imposing a new sentence.

Specifically, Early argues that the court’s anticipatory revocation of his

probation was illegal since he was still on parole at the time of his alleged

violation and had not begun serving his probationary term. In support of his

position, Early relies on our recent decision in Commonwealth v. Simmons,

262 A.3d 512 (Pa. Super. 2021) (en banc)3. Early’s Brief at 25-26.

       In its Rule 1925 opinion, the court implies that it did not revoke Early’s

probation, but only revoked his parole.          The Commonwealth agrees.   Trial

Court Opinion, 7/26/21, at 1, 2, 4; Commonwealth’s Brief at 7.

       Our review of the record, however, reveals that the notice of violation

was generic and referenced both parole and probation. At the hearing, the

Commonwealth specifically argued that “the defendant’s conduct at the very

least violated his probation and parole.”            N.T., 5/5/21, at 31.    The

Commonwealth requested that Early “be essentially maxed out, based on his

back time and remaining exposure for a sentence of ten to 24 months. . . .”

____________________________________________


3Our Supreme Court granted allowance of appeal in Commonwealth v.
Rosario, 264 A.3d 358 (Pa. Super. 2021) to review issues decided by this
Court in Simmons.

                                           -4-
J-S06012-22



Id. at 35. Furthermore, the court specifically stated on the record that “I have

found the defendant, after a full contested Gagnon Hearing, to be in violation

of his probation and parole.” Id. at 43. It then imposed a new sentence of

incarceration.4 Therefore, we will address this issue.5

       When considering an appeal from a sentence imposed following the

revocation of probation, “[o]ur review is limited to determining the validity of

the probation revocation proceedings and the authority of the sentencing court

to consider the same sentencing alternatives that it had at the time of the

____________________________________________


4 We reiterate this Court’s guidance in the Simmons’ concurrence which
elaborated on the differences between parole and probation and the separate
statutory authority for each. Thus, when conducting a violation hearing, the
court “must question whether the violation hearing is for an alleged violation
of parole or violation of probation, as the court's possible sanctions are
different.” Id. at 533. Additionally, the record should clearly reflect the basis
on which the court is proceeding.
5  Although Early’s notice of appeal and Rule 1925(b) statement, which was
filed before Simmons, did not raise this issue, the issue of whether a sentence
is illegal is not subject to waiver and may be raised by this Court, even if the
appellant has not raised it. Commonwealth v. Pi Delta Psi, Inc., 211 A.3d
875, 889 (Pa. Super. 2019); Commonwealth v. Tanner, 61 A.3d 1043, 1046
(Pa. Super. 2013). “The legality of a criminal sentence is non-waivable, and
this Court may ‘raise and review an illegal sentence sua sponte.’” Pi Delta
Psi, Inc., 211 A.3d at 889 (quoting Commonwealth v. Muhammed, 992
A.2d 897 (Pa. Super. 2010)). A sentence imposed for an invalid revocation of
probation is an illegal sentence. Simmons, 262 A.3d at 515-16 n.3.
Furthermore, “Pennsylvania appellate courts apply the law in effect at the time
of the appellate decision. This means that we adhere to the principle that, a
party whose case is pending on direct appeal is entitled to the benefit of
changes in law which occur before the judgment becomes final.”
Commonwealth v. Chesney, 196 A.3d 253, 257 (Pa. Super. 2018) (citations
omitted and formatting altered).




                                           -5-
J-S06012-22



initial sentencing.” Commonwealth v. Perreault, 930 A.2d 553, 557 (Pa.

Super. 2007), appeal denied, 945 A.2d 169 (2008) (citation omitted); 42

Pa.C.S.A. § 9771(b).      “Revocation of a probation sentence is a matter

committed to the sound discretion of the trial court[,] and that court's decision

will not be disturbed on appeal in the absence of an error of law or an abuse

of discretion.” Commonwealth v. Smith, 669 A.2d 1008, 1011 (Pa. 1996).

      In Simmons, an en banc panel of this Court overruled Commonwealth

v. Wendowski, 420 A.2d 628 (Pa. Super. 1980), which permitted a court to

anticipatorily revoke an order of probation upon violation and resentence a

defendant before the start of a probationary sentence.         In reviewing the

relevant statutes, the Simmons Court determined that when a trial court

imposes an order of probation to run consecutive to a term of confinement,

the defendant is “required to serve his entire term of total confinement before

he beg[ins] to serve his probationary term.” Id. at 523. Thus, the Simmons

Court held, the conditions of an order of probation “cannot take effect until

the term of imprisonment ends.” Id. at 524. Accordingly, where an appellant

is on parole and his probationary period has yet to begin, a trial court cannot

anticipatorily find that an appellant violated the terms and conditions of

probation and revoke it.     Id. at 524-25.      No statutory authority exists

permitting a trial court to anticipatorily revoke, i.e. before the sentence of

probation has started, an order of probation. Id.     Consequently, for a court

to consider whether a defendant violated probation and potentially revoke it,

the violation must occur while the defendant is serving his sentence of

                                      -6-
J-S06012-22



probation; there cannot be a violation of probation until a defendant has

started his probationary term.

      Here, when Early committed the alleged violations, he was on parole

because his sentence of incarceration did not max out and probation did not

begin until January 16, 2021,

      Since Early’s violations occurred on August 7, 2020, shortly after he was

paroled, his alleged violations could not constitute probation violations, and

the court could not find that Early violated his probation. As a result, the court

could not revoke Early’s sentence of probation and impose a new sentence of

incarceration. In doing so, we conclude that the trial court erred. We consider

Early’s remaining issues in the context of his parole revocation.

      In the second issue, Early claims that the evidence was insufficient to

establish that he violated his parole based on this court’s holding in Koger.

Specifically, Early argues that he did not violate the terms of his parole

because the court did not impose any conditions upon him at the time of

sentencing. Consequently, according to Early, the Commonwealth failed to

establish that he committed technical violations of his parole. Early’s Brief at

24.

      Early further claims that the evidence failed to establish that he

committed new crimes. Specifically, he argues that, without the admission of

hearsay evidence, the Commonwealth could not prove that he was not allowed

in the doctor’s office, the property found in his van came from that office, or

that the damage on the office door predated the incident. Id. at 24-25.

                                      -7-
J-S06012-22



      In reviewing Early’s claims, we are mindful of the following.        “[T]he

purposes of a court's parole-revocation hearing — the revocation court's tasks

— are to determine whether the parolee violated parole and, if so, whether

parole remains a viable means of rehabilitating the defendant and deterring

future antisocial conduct, or whether revocation, and thus recommitment, are

in order.”   Commonwealth v. Kalichak, 943 A.2d 285, 290 (Pa. Super.

2008). “The Commonwealth must prove the violation by a preponderance of

the evidence and, once it does so, the decision to revoke parole is a matter

for the court's discretion.” Id. at 291.

      In the exercise of that discretion, technical violations such as failure to

report or not living at a given address are alone sufficient to support the parole

revocation. See Commonwealth v. Smith, 534 A.2d 120, 121 (Pa. Super.

1987), appeal denied, 542 A.2d 1368 (Pa. 1988). However, in order for a

defendant to be found in violation of the conditions of parole, the court is

required to attach conditions to a defendant’s parole and inform him or her of

same. Koger, 255 A.3d at 1291. Failure to do so is a violation of the court’s

statutory mandate.     Id. at 1290.     As such, this responsibility cannot be

delegated to a county probation and parole department. Where a trial court

does not impose, at the time of sentencing, any specific probation or parole

conditions, the court cannot find that a defendant violated a specific condition

of probation or parole included in the sentencing order. Id. at 1291.

      Additionally, the commission of a new crime or conviction of another

crime committed while on parole is a sufficient basis for revoking parole.

                                      -8-
J-S06012-22



Commonwealth v. Foster, 214 A.3d 1240, 1251 (Pa. 2019); Kalichak, 943

A.2d at 290–91 (citing Commonwealth v. Galletta, 864 A.2d 532, 539 (Pa.

Super. 2004)).

      Here, the Commonwealth sought revocation of Early’s parole based

upon technical violations as well as the commission of new crimes. We first

consider whether there was sufficient evidence presented for the court to find

that Early violated various conditions of his parole.      The Commonwealth

claimed the following:

      2. You failed to conduct yourself in a manner that would not create
      a danger to the community or yourself. To wit: On or About August
      7, 2020, in Philadelphia, Pennsylvania, you, along with your
      fourteen (14) year old son, broke into a doctor’s office and stole
      approximately $120,000 worth of items including, but to limited
      to, several firearms, ammunition, swords, a HP monitor, one (1)
      Acer laptop, (1) Centry safe, and one (1) wooden chest. (Violation
      of Rule #2).

      3. Failed to not own, use, and/or possess any type of lookalike
      firearm, lethal weapon explosive, and/or ammunition. To wit, on
      or about August 7, 2020, in Philadelphia, Pennsylvania, you were
      found by the Philadelphia Police Department to be in possession
      of four (4) shot guns, five (5) rifles, three (3) civil war swords,
      one (1) box of Remington shotgun shells, and a ten (10) round
      magazine fully loaded with .223 ammunition. (Violation of Rule
      #9).

      4. Failed to report to the Montgomery County Adult Probation and
      Parole Department as directed: To wit: You failed to report within
      (48) hours of release from custody, as required. Furthermore, you
      failed to contact this Department on or about July 8 and July 29,
      2020, as directed. (Violation of Rule #1).

      5. Failed to obtain and/or maintain a legal and verifiable residence
      as directed. (Violation of Rule #3).

      6. Absconded from supervision on or about July 29, 2020.
      (Violation of Rule #3).

                                     -9-
J-S06012-22


       7. Failed to enter, cooperate and participate in, and/or complete
       and evaluation, test and/or treatment as directed. To wit: You
       failed to enroll in and/or complete drug and alcohol and/or mental
       health inpatient treatment, as recommended by the Probation and
       Parole Intervention (PPI) Evaluation. (Violation of Rule #7).

       At the outset of the revocation hearing, the Commonwealth introduced

the rules and regulations of supervision referenced in the notice of violation.

N.T., 5/5/21, at 7. Early’s parole officer indicated that Early did not report

after he was released. He also did not respond to the two letters supervision

sent to him. Id. at 41.

       Additionally, Early’s PPI recommended that he receive inpatient

treatment. Early claimed that he did outpatient drug and alcohol treatment

but did not provide verification thereof. Id. Further, Early admitted that,

even though the PPI recommended mental health treatment, he did not

comply with it. He also admitted that he was not in touch with his parole

officer. Id. at 29. Because this was Early’s third violation and he showed an

inability to change, his parole officer asked the court to impose a state

sentence.

       Based upon this information, the court found that Early violated his

parole for failure to report, absconding, and failure to comply with his PPI.6

Id. at 43, 45.




____________________________________________


6 The Commonwealth withdrew the failure to provide verifiable address
violation. Id. at 27, 45.


                                          - 10 -
J-S06012-22



      Upon review of the record, we conclude that the court did not err in

finding that Early violated his parole. First, contrary to Early’s claim, the court

did impose certain conditions of parole with which he was required to comply

and informed Early of these requirements. In its April 2, 2020, order which

revoked Early’s probation and resentenced him, the “Special Conditions of

Sentence” specifically required Early to have a PPI evaluation and comply with

the recommended treatment.

      Also, in its April 3, 2020 order which granted Early’s parole, the court

indicated that he was released from imprisonment “under supervision of the

Montgomery County Adult Probation and Parole Department for the remainder

of the maximum sentence . . . .” To carry out that supervision, the county

probation and parole department imposed certain rules and regulation.           In

particular, Early was required to report in and make himself available to

supervision. We have held that “conditions of supervision that are germane

to, elaborate on or interpret any conditions of probation [or parole] that are

imposed by the trial court[]” are permissible. Commonwealth v. Elliott, 50

A.3d 1284, 1292 (Pa. 2012).

      Further, as set forth above, the evidence presented at the revocation

hearing demonstrated that Early did not comply with these conditions. Thus,

contrary to Early’s claim, there was sufficient evidence for the court to find

Early in technical violation of his parole.




                                      - 11 -
J-S06012-22



      We next consider the Commonwealth’s claim that Early violated his

parole based upon the commission of multiple, new crimes.                  The

Commonwealth claimed as follows:

      1. Arrested on or about August 7, 2020 by the Philadelphia Police
         Department for conduct of the following nature: Possession of
         a Firearm Prohibited, Burglary – Not Adapted for Overnight
         Accommodation No Person Present, Theft by Unlawful Taking –
         Movable Property, Receiving Stolen Property, Criminal
         Trespass – Breaking into Structure, Conspiracy, Firearms Not
         to be Carried Without a License, Corruption of Minors, Carrying
         Firearms on Public Streets and Criminal Mischief. On or about
         August 7, 2020. (Violation of Rule #2).

The court found that the Commonwealth presented sufficient evidence at the

revocation hearing to show that Early committed new crimes in violation of

his parole. Trial Court Opinion, 7/26/21, at 5-7.

      Preliminarily, we observe that the sole basis upon which Early challenges

the sufficiency of the evidence to establish that he committed a new crime is

that the court improperly allowed the Commonwealth to present hearsay

evidence. According to Early, without the hearsay, no evidence was presented

to indicate that the items found in Early’s van came from the doctor’s office,

that he was not permitted in the doctor’s office, or that damage to the office

door did not predate the incident. Early’s Brief at 24-25.

      When conducting a sufficiency review, we consider all the evidence

actually admitted, even improperly admitted evidence. Commonwealth

v. Watley, 81 A.3d 108, 113 (Pa. Super. 2013) (en banc ) (emphasis added).




                                    - 12 -
J-S06012-22



We do not review a diminished record. Commonwealth v. Koch, 39 A.3d

996, 1001 (Pa. Super. 2011). As such, Early’s contention is without merit.7

        Based on the foregoing, we conclude that the court neither erred in

finding that Early violated his parole nor abused its discretion in revoking his

parole.

       In the third issue, Early claims that the court improperly admitted the

property owner’s statements through Officer Rajkowski to establish that Early

was not permitted to enter the doctor’s office, that the items came from the

doctor’s office, or that the property was damaged that night, and therefore

that he committed certain crimes.              Early maintains that these statements

constituted hearsay and violated his Sixth Amendment right to confrontation.

Furthermore,      because     this   was       the   only   evidence   to   support   the

Commonwealth’s claims, the admission of these statements was not harmless

error. Early’s Brief at 16-17.

       Our standard of review of a trial court's evidentiary rulings, which

include rulings on the admission of hearsay, is abuse of discretion.

Commonwealth v. Walter, 93 A.3d 442, 449 (Pa. 2014). However, whether

a defendant has been denied his right to confront a witness under the

Confrontation Clause of the Sixth Amendment to the United States

Constitution is a question of law, for which our standard of review is de novo

____________________________________________


7Because Early asserted no other argument regarding the sufficiency of the
evidence to establish that he violated his parole by committing new crimes,
Early has waived them.

                                           - 13 -
J-S06012-22



and our scope of review is plenary. Commonwealth v. Yohe, 79 A.3d 520,

530–31 (Pa. 2013).

      Hearsay is “a statement . . . the declarant does not make while testifying

at the current trial or hearing . . . [that is offered] in evidence to prove the

truth of the matter asserted.” Pa.R.E. 801(c)(1)-(2). Statements that meet

this definition are not admissible unless a hearsay exception applies.

Pa.R.E. 802. Under Pennsylvania law, “hearsay is not admissible at a Gagnon

II hearing absent a finding of good cause for not allowing confrontation.”

Commonwealth v. Allshouse, 969 A.2d 1236, 1241 (Pa. Super. 2009).

Notwithstanding this, “an out-of-court statement is not hearsay when it has a

purpose other than to convince the fact finder of the truth of the statement.”

Commonwealth v. Busanet, 54 A.3d 35, 68 (Pa. 2012).

      At the revocation hearing, Early objected to Officer Rajkowski’s

testimony regarding the property owner’s statements. The court overruled

the objection and specifically explained on the record that it was not accepting

the statements as out of court declarations for the truth of the matter

asserted. Instead, the court indicated that it was only allowing them for the

purpose of eliciting what the officer did in response to learning this

information. N.T., 5/5/21, at 18. The trial court further explained that there

was sufficient circumstantial evidence from which it could conclude that Early

was not allowed on the property. Trial Court Opinion, 7/26/21, at 4.

      Given this explanation, the property owner’s statements were not

hearsay as the court did consider them for the truth of the matter asserted.

                                     - 14 -
J-S06012-22



Consequently, Early’s right to confront the property owner was not violated.

We therefore conclude that the court did not abuse its discretion or commit

an error of law by allowing this testimony into evidence.

       In the fourth issue, Early claims that the court imposed an illegal

sentence. Specifically, he argues that because the Commonwealth failed to

establish that he violated his parole, the court could not revoke his parole and

resentence him. In support of his position, he relies on Koger to claim his

sentence was illegal. Early’s Brief at 20, 21.

       Indisputably, the Commonwealth must establish that there was a

violation of parole before it can be revoked. However, as discussed above,

there was sufficient evidence to establish that Early violated his parole.

Therefore, his claim is meritless.

       Nonetheless, we observe that the court imposed a new sentence of 12

to 24 months’ incarceration. This was an illegal sentence.8 Unlike a probation

revocation, a parole revocation does not involve the imposition of a new

sentence.     Commonwealth v. Mitchell, 632 A.2d 934, 936 (Pa. Super.

1993). Indeed, there is no authority for a parole-revocation court to impose

a new penalty. Id. Rather, the only option for a court that decides to revoke

parole is to recommit the defendant to serve the remainder of the original




____________________________________________


8 Challenges to an illegal sentence can never be waived and may be raised
sua sponte by an appellate court. Simmons, 262 A.3d at 516.


                                          - 15 -
J-S06012-22



sentence it already imposed. Id. At some point thereafter, the defendant

may again be paroled. Id.

      Insofar as the trial court revoked Early’s parole and imposed a new

sentence, that new sentence was illegal. Accordingly, we must remand for

resentencing.

      In sum, we conclude that the court erred in finding that Early violated

his probation since he had not started serving his sentence of probation. We,

therefore, must vacate Early’s judgment of sentence for violation of probation;

the court must reinstate his probation sentence as ordered on April 2, 2020.

      Additionally, the court did not err in finding that Early violated his parole

and revoking it. However, the court impermissibly imposed a new sentence.

Accordingly, we vacate Early’s sentence and remand with instructions to

resentence Early to the balance of his April 2, 2020, sentence of incarceration.

      Judgment of sentence vacated. Case remanded with instructions to

reinstate the original order of probation and for resentencing. Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2022


                                      - 16 -